DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “a connection formed between the first seal apparatus and the conduit, and a connection formed between the first seal apparatus and the opening of the structure are a fluid-tight and sterile seal”. This limitation is indefinite as claim 14, on which this claim relies, only recited the opening and structure as an intended use recitation in the preamble. Thus it is unclear if applicant is not requiring the opening and structure for infringement to occur, was attempting to always require (e.g. in claim 14) the opening and structure for infringement to occur, or if applicant intended this as a further narrowing of the intended use of the preamble of claim 14. Appropriate clarification and correction is required. For examination 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, 19, and 22-24, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byerly et al. (US 5,071,143).
With regard to claim 1, Byerly discloses a seal apparatus (as seen in Figs. 1-5) for sealing an opening of a structure having a thickness at the opening (as seen in Figs. 2, 3, and 5 Byerly is capable of this intended use limitation as it seals opening (12) in structure (14) having a thickness (W)), the seal apparatus comprising: a first section (20b with or without 18b) disposed at a proximal end (the axial end containing 20b), the first section defining a cone-like configuration (as seen in Figs. 1, 2, 4, etc.); a second section (20a with or without 18a) disposed at a distal end (the axial end containing 20a); and an intermediate section (proximate 12 (e.g. 

With regard to claim 2, Byerly discloses that the opening extending through the first section, the second section, and the intermediate section is configured to receive therethrough a conduit (as seen in Figs. 1-3 and 5 the device of Byerly is capable of this claimed intended use/configuration).

With regard to claim 3, Byerly discloses that a plurality of relief areas (26) formed in the first section (as seen in Figs. 2, 3, and 5).

With regard to claim 4, Byerly discloses that the relief areas extend a partial distance into a thickness of the first section (as seen in Figs. 2, 3, and 5 as they do not extend all the way to the intermediate section, or alternatively all the way to the opening of the seal apparatus) and enable the first section to compress or collapse under pressure during passage of the first portion through the opening of the structure (as seen in Figs. 1-3 and 5 the device of Byerly is capable of this claimed intended use/configuration. Additionally see column 3 lines 19-28 explicitly disclosing such a capability).

claim 5, Byerly discloses that a diameter of the first section is dimensioned greater than a diameter of the opening of the structure (as seen in Figs. 2, 3, etc.).

With regard to claim 6, Byerly discloses that the first section is configured to be temporarily compressed during passage through the opening of the structure, and configured to expand to an original expanded configuration after passage through the opening of the structure (as seen in Figs. 1-3 and 5 the device of Byerly is capable of this claimed intended use/configuration. Additionally see column 3 lines 19-28 explicitly disclosing such a capability).

With regard to claim 7, Byerly discloses that an inner wall (18b) of the first section forms a seal between the first section and the structure after expansion of the first section to the original expanded configuration (as seen in Figs. 1-3 and 5 the device of Byerly is capable of this claimed intended use/configuration).

With regard to claim 8, Byerly discloses that a diameter of the intermediate section is dimensioned greater than a diameter of the opening of the structure (as seen in Figs. 1-3 and 5 the device of Byerly meets such a limitation since it shown in contact therewith and it has to be deformed to be placed in the opening. See column 3 lines 19-28).

With regard to claim 9, Byerly discloses that during assembly of the seal apparatus with the structure, the intermediate section is compressed within the opening of the structure to create a seal between the intermediate section and the opening of the structure (as seen in Figs. 1-3 and 

With regard to claim 10, Byerly discloses that a length of the intermediate section is dimensioned smaller than the thickness of the structure at the opening (examiner notes that this is an intended use limitation that the device of Byerly is capable of as it can be used with such a structure. Additionally see Fig. 2, etc. as the disclosed contact would result in such prior to installation. Alternatively as noted in the rejection of claim 1 above, Examiner is only interpreting the intermediate portion to be for example only the middle part of the 10 that is radially inside of 12 such that is meets this limitation).

With regard to claim 11, Byerly discloses that during assembly of the seal apparatus with the structure, inner walls of the first and second sections are configured to be compressed against opposing surfaces of the structure due to the dimensional difference between the length of the intermediate section and the thickness of the structure at the opening (as seen in Figs. 1-3 and 5 the device of Byerly is capable of this claimed intended use/configuration. Additionally see column 3 lines 19-28 explicitly disclosing such a capability).

With regard to claim 12, Byerly discloses that the seal apparatus is configured to form a first seal between an inner wall of the first section and one wall of the structure, form a second seal between an inner wall of the second section and an opposing wall of the structure, and form a third seal between the intermediate section and an inner surface of the opening of the structure (as seen in Figs. 1-3 and 5 the device of Byerly is capable of this claimed intended 
	
With regard to claim 13, Byerly discloses that a groove (the groove proximate 18a as seen in Fig. 2 shown as a relief groove in Fig. 5) formed in an inner wall of the second section (as seen in Figs. 2 and 5).

With regard to claim 14, Byerly discloses a system (as seen in Figs. 1-5) for sealing an opening of a structure having a thickness at the opening (as seen in Figs. 2, 3, and 5 Byerly is capable of this intended use limitation as it seals opening (12) in structure (14) having a thickness (W)), the system comprising: a first seal apparatus (10), comprising: a first section (20b with or without 18b) disposed at a proximal end (the axial end containing 20b), the first section defining a cone-like configuration (as seen in Figs. 1, 2, 4, etc.); a second section (20a with or without 18a) disposed at a distal end (the axial end containing 20a); an intermediate section (proximate 12 (e.g. radially inside of 12) and including at least the middle part of 18c and/or the middle part of 20 proximate to 18c) extending between the first and second sections (as seen in Figs. 1, 2, 4, etc.) to define a continuous opening (receiving 16 as seen in the Figs. shown as continuous from one axial side of the seal apparatus to another) extending through the first section, the second section, and the intermediate section (as seen in Figs. 2, etc.), and a conduit (16) disposed within and extending through the opening of the first seal apparatus (as seen in Figs. 1-3, etc.).

claim 15, Byerly discloses that the first seal apparatus is bonded to or capable of being bonded to the conduit (examiner notes this is an intended use/capability that the device of Byerly is capable as it can be bonded as claimed); a position of the first seal apparatus along the conduit is maintained via a friction fit (as seen in Fig. 2, etc. at least due to the contact thereat); a connection between the first seal apparatus and the conduit forms a fluid-tight seal (as seen in Figs. 2, etc. as there is contact it is a fluid tight seal at least under some conditions); or a second seal apparatus is connected to the conduit and faces an opposing direction from the first seal apparatus (examiner notes this is an alternative limitation and only one of the preceding four limitations is required by this claim).

With regard to claim 19, Byerly discloses a method of sealing (as seen in Figs. 1-5 and described in the specification) an opening (12) of a structure (14) having a thickness (W) at the opening, the method comprising: positioning a first section (20b with or without 18b) of a seal apparatus (10) adjacent to the opening of the structure (as seen in Figs. 1-5 it is shown as positioned there), the seal apparatus including (i) the first section disposed at a proximal end (the axial end containing 20b) and defining a cone-like configuration (as seen in Figs. 1, 2, 4, etc.), (ii) a second section (20a with or without 18a) disposed at a distal end (the axial end containing 20a), and (iii) an intermediate section (proximate 12 (e.g. radially inside of 12) and including at least the middle part of 18c and/or the middle part of 20 proximate to 18c) extending between the first and second sections (as seen in Figs. 1, 2, 4, etc.) to define a continuous opening (receiving 16 as seen in the Figs. shown as continuous from one axial side of the seal apparatus to another) extending through the first section, the second section, and the intermediate section (as seen in Figs. 2, etc.); compressing the first section during passage of the first section through the opening 

With regard to claim 22, Byerly discloses that the first section, the second section, and the intermediate section are formed as a single piece (as seen in Figs. 2, etc. when the second section is interpreted to not include 18).

With regard to claim 23, Byerly discloses that the intermediate section extends between inner walls of the first and second sections (e.g. the inner circumference of each is an inner wall and the intermediate section is axially therebetween as seen in Figs. 2, etc.), the intermediate section including a first portion and a second portion with different outer diameters that form a radial step in the intermediate section (e.g. as seen in Figs. 2, etc. the first portion at 18a or 18b and the second portion at 18c, the radial step joining the two portions).

With regard to claim 24, Byerly discloses that a connection formed between the first seal apparatus and the conduit (as seen in Figs. 2, etc.), and a connection formed between the first seal apparatus and the opening of the structure (as seen in Figs. 1, etc. and in light of the 112(b) rejection of this claim the device of Byerly is capable of such) are a fluid-tight and sterile seal (as seen in Figs. 2, etc. as there is circumferential contact between the first seal apparatus and the conduit it is considered a fluid-tight seal at least to some degree and under some conditions and is considered sterile as it can be sterilized and used in a sterile environment as “sterile” is .

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samer (US 3,243,206).
With regard to claim 1, Samer discloses a seal apparatus (as seen in Figs. 1-7) for sealing an opening of a structure having a thickness at the opening (as seen in Fig. 1 Samer is capable of this intended use limitation as it seals opening (24) in structure (26) having a thickness), the seal apparatus comprising: a first section (28) disposed at a proximal end (the axial end containing 28), the first section defining a cone-like configuration (as seen in Figs. 1, 2, etc.); a second section (i.e. the right axial side proximate reference line 18 in Fig. 1) disposed at a distal end (the axial end containing such as seen in Fig. 1); and an intermediate section (including at least 22) 

With regard to claim 21, Samer discloses that the continuous opening extending through the first section, the second section, and the intermediate section defines a uniform inner diameter (as seen in Fig. 1 and 7 it is a constant diameter opening (i.e. cylindrical)).

Response to Arguments
Applicant's arguments with respect to claims 1-15, 19, and 21-24 have been considered but are moot in view of the new ground(s) of rejection. In so much as they may apply to the new grounds of rejection, above, Applicant's arguments filed 25 February 2021 have been fully considered but they are not persuasive. Specifically Applicant argues that the device of Byerly fails to disclose the newly claimed “continuous opening” as allegedly 18c (interpreted as the intermediate section in the prior Office action) does not have such an opening continuous with the openings of the first and second sections. This argument is not persuasive as the current grounds of rejection rely on the interpretation that the intermediate section can either include at least the portion of 20 immediately under 18c, or at least 18c together with the portion of 20 immediately under 18c (see the new interpretation above for a fully explanation of such). Thus the new/amended grounds of rejection above disclose the newly claimed limitation. Regarding Applicant’s next argument that the device of Byerly fails to disclose a fluid-tight and sterile seal, these new limitations have been fully rejected in the new/amended grounds of rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675